Laweence, Judge:
Certain instruments and polished wooden cases therefor comprise the subject merchandise of the appeals for a reap-*419praisemexit enumerated in the schedule, attached to and made part of the decision herein.
By stipulation of the parties hereto, it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe Plaintiff [síe] and tbe Assistant Attorney General for tbe United States, tbat tbe items described below, consist of instruments and polished wooden cases wbieb in tbe principle of law as set forth in tbe decisions of Keuffel & Esser Co. vs. United States, Abstract No. 59557, and John P. Herber & Co., Inc. vs. United States, C.D. 1519, are separately dutiable; tbat tbe cases and instruments, in accordance with tbat principle, should be appraised separately instead of as an entirety; and tbat tbe max-bet value or price at tbe time of exportation of tbe instruments and cases covered by tbe above appeals for reappraisement at which such or similar mex-cbandise was freely offered for sale to all purchasers in tbe principal markets of Western Germany in usual wholesale quantities and in tbe ordinary course of trade for export to tbe United States, plus tbe cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing tbe merchandise in question packed ready for shipment to tbe United States was as set forth below:
Instrument Value Value of case
#195321-A/05748-50
Pantograph #100 $152. 80 $20.00
Pantograph #300 89. 80 19.00
Crane Standards 19.20 12.80
Column Standards 31. 80 19.20
#201751-A/10933-50
Compensating Polar Planimeters
PAMIS #16 $11. 05 $2.20
PARAM #30 17.40 2.50
PARUS #33 20.90 2.50
IT IS FURTHER STIPULATED AND AGREED tbat on or about tbe dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in tbe principal markets of Western Germany.
IT IS FURTHER STIPULATED AND AGREED tbat tbe above appeals for reappraisement 'be submitted for decision on this stipulation.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402 (d)), is the proper basis of value for the instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.